DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	 Applicant’s response filed on June 15, 2022 has been entered. Claims 19-29, 32, 33, and 35-38 are pending and under examination.

Response to Amendment
3.	The declaration of Dr. Luca Morandi under 37 CFR 1.132 has been fully considered, but it is insufficient to overcome the rejection of claims 19-37 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement. 
	Points 1-10 of the declaration discuss the background of the declarant, indicate an understanding of the enablement requirement of 35 U.S.C. 112(a), summarize the rejection and currently pending claims, and state that the full scope of the claims can, in fact, be practiced without undue experimentation. 
	In points 11-21, the declaration provides evidence related to HNSCC types and also sample types. This evidence is sufficient to overcome the aspects of the rejection concerning the sample type and type of HNSCC. Those aspects of the rejection have not been reiterated below. 
	In points 22-30, prognosis and experimentation are discussed. In point 22, the declaration states that the method can be used to monitor patients for recurrence after treatment (e.g., surgery). In point 23, the declaration discusses two references: (1) Gissi et al. (J Clin Med 2019; 8: 2107, “Gissi 1”), and (2) Gissi et al. (Int J Mol Sci 2020; 21: 6691, “Gissi 2”).1 Here, the declaration states that these post-filing references demonstrate the ability of the claimed method to be used for prognosis. Lastly, in points 24-30, the declaration states that the experimentation required to enable the methods would be routine and well within the ordinary level of skill in the art. This part of the declaration notes that a large quantity of experimentation, even if the experimentation is complex, may not be undue if the ordinary artisan is sufficiently skilled and goes on to state that methods for obtaining samples, extracting and purifying nucleic acids, and amplification were routine.
	This evidence is not sufficient to overcome the aspects of the invention concerning prognosis and also diagnosis using of any of many CpGs/CpG islands recited in amended claim 19 for each member of the elected combination of genes. Initially, it is noted that the Office agrees that a large amount of experimentation is not necessarily undue experimentation. The Office also agrees that practice of the following steps was routine and predictable for the ordinary artisan: (i) obtaining biological samples, (ii) extracting nucleic acids, (iii) performing bisulfite treatment, (iv) amplifying genomic regions of interest, and (v) determining the methylation status of CpGs or CpG islands of interest. 
The problem, though, is that the correlation between methylation status of a particular CpG or CpG island in a genomic region of interest and the presence of a HNSCC or a particular HNSCC prognosis is unpredictable. The working example indicates as much by teaching that different CpGs and CpG islands performed better than others for diagnosis (see, e.g., pages 34 and 37). This aspect of the claims (i.e., using any of a number of different CpGs for diagnosis) is unpredictable as is extending the results to prognosis. References (1) and (2) above have been reviewed, but they do not support the conclusion that the prognosis aspect of the claims is enabled. Reference (2) is insufficient for the reasons set forth in the rejection. Reference (1) assessed prognosis using the 13-gene panel elected for examination, but concluded that “It remains to be clarified whether the identification of an altered methylated profile, determined by a positive score, in the oral mucosa of previously-treated OSCC patients is a viable assay to identify patients at risk of developing secondary neoplasia” (page 11). Therefore, it is not clear that even the particular combination of CpGs discussed in (1) and (2) is capable of prognosis, let alone the other CpGs encompassed by the claims.
	Since the evidence was not sufficient to overcome the rejection, it has been maintained with modifications. 

Response to Arguments
4.	 Applicant’s arguments filed on June 15, 2022 have been fully considered.
	Objections to the Drawings
	Applicant argues that the objections to the drawings should be withdrawn in view of the replacement drawing sheets filed with the response (Remarks, page 11).
	This argument was persuasive. The previously made objections have been withdrawn, but the replacement drawings are objected to for other reasons.   
	Objections to the Specification
	Applicant argues that the objections to the specification should be withdrawn in view of the substitute specification filed with the response (Remarks, page 11).
	This argument was persuasive in part. The following objections have been withdrawn as being obviated by the substitute specification: (i) the brief description of Figure 5; (ii) embedded hyperlinks; (iii) the file size of the Sequence Listing; (iv) identification of the oligonucleotides on page 32 with sequence identifiers; and (v) the format of the sequence identifiers on pages 18, 19, and 29. The objection concerning the sequence identifiers on page 33 has been maintained, though, because not all oligonucleotides on this page are identified with a sequence identifier. 
	Claim Objections
	Applicant argues that the objections to claims 19-37 are either moot in view of the cancellation of the claims in question or the claim amendments (Remarks, page 12).
	This argument was persuasive except with respect to claims 19 and 27, in which not all of the previously noted informalities have been corrected. Those objections have been maintained, and all of the other objections made previously have been withdrawn. 
	Rejection of claims 19-37 under 35 U.S.C. 112(b)
	Applicant’s arguments do not address this rejection. 
The amendments to the claims address the issues raised previously with respect to claims 20, 28, 29, 32, 33, and 37. Those bases for rejection have been withdrawn. As well, the issues raised concerning claims 30, 31, and 34 are moot in view of the cancellation of those claims. Those bases for rejection have also been withdrawn. All of the issues raised previously concerning claim 19 have also been addressed by the claim amendments with one exception: the recitation of a broad limitation and then a narrower limitation that falls within the broad limitation. As discussed in the rejection, this recitation creates uncertainty as to what is required, and claim 19 and its dependents remain indefinite for this reason. Claim 33 also remains indefinite because it still recites “ILLUMINA,” which is a trademark/trade name.
	Rejection of claims 19-28 and 30-37 under 35 U.S.C. 101 
Applicant argues that the rejection should be withdrawn (Remarks, pages 12-15). 
Argument:
In particular, Applicant first argues that the claims are directed to a method that comprises bisulfite treatment followed by PCR to obtain a quantitative assessment of the degree of methylation of genomic regions of interest (Remarks, pages 12-13). Therefore, Applicant argues, the DNA used in the claimed methods is “denatured and treated with bisulfite, leading to a product not present in nature” (Remarks, page 13).
	Applicant also argues that the rejection fails to consider the claimed method steps as a whole, which is required for a proper subject matter eligibility analysis (Remarks, pages 14-15). Here, Applicant notes that “[J]ust because a claim ‘touches on’ a natural law or phenomenon at some level, the claim is not necessarily ‘directed to’ that natural law or phenomenon” (Remarks, page 14). Applicant also notes in this portion of the response that since all inventions, at some level, make use of or relate in some way to at least one judicial exception, overbroad application of the principles set forth in Mayo would be destroy patent law. And, more specifically, Applicant argues that the instant claims are not simply directed to observing a natural law, but are directed to the practical application of obtaining an HNSCC diagnosis or prognosis and recite a particular sequence of method steps.
	Response:
These arguments have been fully considered, but they were not persuasive. 
As to Applicant’s first argument, the Office agrees that the DNA subjected to amplification and methylation level analysis is not a product of nature. As discussed by Applicant, the bisulfite treatment converts genomic DNA to a molecule not found in nature. The problem, though, is that the rejection does not argues that the claims are directed to a product of nature. Instead, the issue is that the claims recite three different judicial exceptions: (1) a first natural law, which is the relationship between the methylation status of genomic regions of interest and the presence of a HNSCC; (2) a second natural law, which is the relationship between the methylation status of genomic regions of interest and an HNSCC prognosis; and (3) an abstract idea because the required comparison step is necessarily either a mathematical process or a mental process.
	Applicant’s second argument was also unpersuasive. The claims do recite particular steps (e.g., bisulfite treatment under particular conditions and amplification of particular genomic regions), but these steps, considered alone or as a whole, only amount to insignificant extra-solution activity as described in MPEP 2106.05(g) and do not integrate the judicial exceptions into a practical application. As discussed in MPEP 2106.05(g), the Office may consider the following with respect to additional elements/steps: (1) whether the extra-solution limitations are known; (2) whether the limitations are significant; and (3) whether the limitations amount to necessary data gathering and outputting. In this case, as discussed in the rejection, the additional elements, considered alone or together, are significant in that they require the use of a particular series of steps to determine methylation levels, but they are also routine and conventional. As well, they amount to necessary data gathering analogous to the example given in MPEP 2106.05(g) of determining the level of a biomarker in blood or obtaining data to be used in a diagnosis. Therefore, they do not, in fact, integrate the judicial exceptions into a practical application as required for subject matter eligibility.  
	Since Applicant’s arguments were not persuasive, the rejection has been maintained with modifications to address the claim amendments; the cancellation of claims 30, 31, and 34; and the addition of claim 38.
	Rejection of claims 19-37 under 35 U.S.C. 112(a)
	Applicant argues that the rejection should be withdrawn in view of the declaration of Dr. Luca Morandi filed under 37 CFR 1.132 with the response (Remarks, pages 15-21). 
	This argument was not persuasive because the declaration was insufficient for the reasons set forth above. The rejection has been maintained with modifications to address the claim amendments; the cancellation of claims 30, 31, and 34; and the addition of claim 38.

Drawings
5.	Applicant’s submission of replacement drawings on June 15, 2022 is acknowledged.
	The replacement drawings are objected to because Figs. 2A and 2B are not clearly labeled as “replacement sheet” per 37 CFR 1.121. In Fig. 2A, the label is absent, and it is cut off in Fig. 2B. 
As well, in the top panel in Fig. 2B, the vertical axis label appears to have been cut off.
Fig. 3B is also objected to because the data in each panel is separated from the axes. 
Fig. 3C is also objected to because the bottom panel extends over two pages.
	
Specification
6.	The substitute specification filed on June 15, 2022 has been entered. 
	The substitute specification is objected to because of the following informalities:
	(A) the oligonucleotide sequence on page 33, line 14 must be identified with a sequence identifier per 37 CFR 1.821(d); and 
(B) the format of SEQ ID NOs: 70 and 71 on page 32 does not comply with 37 CFR 1.821(d). More specifically, a space needs to be inserted after the colon in each sequence identifier.
Claim Objections
7.	Claim 19 is objected to because of the following informalities:
 (i) the word “and” should be deleted at the end of step (iv);
(ii) at the beginning of the “detecting and/or prognosing” step, “(v)” should be inserted to maintain consistency in step numbering;
(iii) a comma should be inserted after the word “pair” at the end of line 1 of step (iv); and
	(iv) the comma after the first instance of “pair” in line 2 of step (iv) should be deleted.
	Claim 27 is objected to because “template specific” in lines 4-5 should be hyphenated.
	Claim 28 is objected to because “an universal sequence” should be replaced with “a universal sequence.” As well, replacing “the sequencing platform used” with “a sequencing platform to be used” is suggested. Further, a comma should be inserted after the first instance of “pair” in line 2, and the comma after the second instance of “pair” in line 2 should be deleted.
	Claim 32 is objected to because the word “method” or “platform” should be inserted after “(NGS)” in line 3.
	Claim 35 and 36 are objected to because “Discriminat” in each claim should be replaced with “Discriminant”.
	Claim 36 is also objected to because “the HNSCC-positive sample” in line 3 should be replaced with “an HNSCC-positive sample.”
	Claim 38 is objected to because the “iii” should be enclosed in parenthesis for easier reading.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-28, 32, 33, and 35-38 are ejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 19 
This claim is drawn to a method for detecting a head and neck squamous cell carcinoma (HNSCC) and/or for obtaining a prognosis for a HNSCC. The method includes the following steps: (i) treating genomic DNA isolated from a biological sample obtained from an individual with bisulfite, (ii) amplifying the bisulfite-treated DNA using primers designed to amplify at least one CpG and/or at least one CpG island, (iii) measuring the methylation level of the at least one CpG and/or at least one CpG island in the amplification products, and (iv) detecting and/or prognosing HNSCC when at least one CpG island in at least one of the amplified EPHX3, KIF1A, LRRTM1, FL1, ITGA4, LINC00599, NTM, PARP15, ZAP70, and miR193 nucleic acids is hypermethylated and/or when at least one CpG island in at least one of the amplified miR296, GP1BB, and hTERT nucleic acids is hypomethylated.
As noted above, Applicant has elected the combination of 13 genes recited in option (e) of step (v) in claim 19 for examination. 
Claim 19 recites two judicial exceptions. First, the relationship between the methylation level of particular CpG islands in the elected genes and the presence of HNSCC or a particular HNSCC prognosis is a natural law. See also MPEP 2106.04(b) I for additional discussion of laws of nature. Claim 19 also contains an abstract idea because identifying a particular methylation level as hypermethylated or hypomethylated is necessarily either a mathematical calculation or a mental step.
Thus, the answer to Step 2A, Prong One in the current eligibility guidelines set forth in MPEP 2106.04 is “YES, the claims recite a judicial exception – specifically a law of nature and an abstract idea.” 
Since the answer to Step 2A, Prong One is “YES,” the next question, which is asked in Step 2A, Prong Two, is whether the judicial exception is integrated into a practical application.
In this case, claim 19 recites elements in addition to the judicial exception. These additional elements are (1) obtaining a biological sample from an individual, (2) purifying genomic DNA from the sample, (3) treating the genomic DNA with bisulfite, (4) amplifying at least one CpG and/or at least one CpG island in each of the elected 13 genes, and (5) measuring the methylation levels of the at least one CpG and/or at least one CpG island in the resulting amplification products. The claim has also been amended to require amplification and analysis of particular CpG islands in each of the nucleic acids in the elected combination, but this only further defines the natural law.
The additional elements, considered alone or together, do not integrate the judicial exception into a practical application because they merely limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. As discussed in MPEP 2106.04(d) I, such limitations do not integrate a judicial exception into a practical application. MPEP 2106.05(g) and 2106.05(h) discuss insignificant extra-solution activity and limitations that merely limit a judicial exception to a particular field or technological environment, respectively, and each section lists several examples of activities that have been found by the courts to constitute insignificant extra-solution activity or merely indicate a particular field of use or technological environment. Examples of insignificant extra-solution activity in MPEP 2106.05(g) include (1) performing clinical tests on individuals to obtain input for an equation, and (2) determining the level of a biomarker in blood. As well, MPEP 2106.05(h) notes that the question of whether a limitation merely limits a claim to a particular field of use or technological environment “overlaps significantly” with the question of whether a limitation is merely insignificant extra-solution activity. In this case, the additional elements in the instant claims correspond to activities (1) and (2) above. As such, they fail to integrate the judicial exception into a practical application.
Thus, the answer to Step 2A, Prong Two is “NO, the judicial exception is not integrated into a practical application,” and one must consider whether the claims contain elements that amount to significantly more than the judicial exception. In other words, Eligibility Step 2B must be addressed.
In this case, the additional elements are not sufficient to amount to significantly more than the judicial exception because the elements, considered alone or in combination, amount to no more than routine or conventional activity. More specifically, the teachings on page 8 of the substitute specification filed on April 6, 2020 indicate that purification of genomic DNA from a biological sample obtained from an individual and bisulfite treatment of said purified genomic DNA was routine and conventional since various commercially available kits are available for this purpose. See also Hernández et al. (BioTechniques 2013; 55: 181-197) at Table 1 on page 183. Amplifying at least one CpG and/or at least one CpG island in known genes/nucleic acids and measuring methylation levels in the resulting products was also routine and conventional as evidenced by Hernández, for example. See also Lee et al. (Cancer Letters 2013; 340: 171-178) and Warnecke et al. (Methods 2002; 27: 101-107). Thus, claim 19 is drawn to a judicial exception without significantly more, and the claim is rejected under 35 U.S.C. 101.
Claims 20, 21, 24, and 37
These claims depend from claim 19 and further limit the judicial exception by limiting the HNSCC type or the gene regions to be analyzed. They do not set forth any other limitations (i.e., limitations that do not merely further limit the judicial exception). Accordingly, claims 20, 21, 24, and 37 are rejected under 35 U.S.C. 101 as being drawn to judicial exceptions without significantly more for the reasons set forth above with respect to claim 19. 
Claims 22, 23, 25-28, 32, 33, and 38
These claims depend, directly or indirectly from claim 19, and set forth further requirements concerning the amount of genomic DNA subjected to amplification, the bisulfite treatment step, the amplification step, and the sequencing step. These additional elements do not integrate judicial exceptions into a practical application because they merely further limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. Further, these elements were routine and conventional at the time of the invention. In particular, the teachings of the Lee reference cited above in Table 1 on page 173 indicate that use of the amounts of genomic DNA recited in claim 22 was routine and conventional prior to the effective filing date of the invention, and the teachings of Ehrich et al. (Nucleic Acids Research 2007; 35: e29) and the Warnecke reference cited above indicate that the bisulfite treatment steps recited in claims 23 and 38 were routine and conventional prior to the effective filing date of the claimed invention (Ehrich at page 2; Warnecke at page 106). Further, the teachings of Cronn et al. (American Journal of Botany 2012; 99: 291-311) and Hadd et al. (The Journal of Molecular Diagnostics 2013; 15: 234-247) indicate that the amplification steps set forth in claims 25-28 were routinely performed (Cronn at Fig. 1D; Hadd at Fig 1 and pp. 235-237). Lastly, the teachings of the above Hadd reference and also Ergüner et al. (Annual International Conference of the IEEE Engineering in Medicine and Biology Society 2015; 6453-6456) indicate that use of next-generation sequencing platforms, including with an appropriate error filter, was routine prior to the effective filing date of the claimed invention (Hadd at pages 234-235 and 237-238; Ergüner at page 6453). Thus, claims 22, 23, 25-28, 32, 33, and 38 are directed to judicial exceptions without significantly more.
Claims 35 and 36 
These claims depend from claim 19 and require use of Linear Discriminant Analysis to measure the total methylation level of the CpG/CpG islands and also obtaining an ROC curve. 
These additional elements do not integrate judicial exceptions into a practical application because they merely further limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. Further, these elements were routinely used in methods comprising diagnosis or prognosis of biomarkers as evidenced by Urdea et al. (US 2008/0057590 A1) (paras. 309 & 315). Thus, claims 35 and 36 are also directed to judicial exceptions without significantly more. 
In view of the foregoing, claims 19-28, 32, 33, and 35-38 are directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-29, 32, 33, and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification fails to enable the full scope of the claims.
The specification is enabled for a method for diagnosing a HNSCC that comprises the following steps: (i) obtaining a biological sample from an individual; (ii) purifying genomic DNA from the sample; (iii) treating the genomic DNA with bisulfite; (iv) amplifying the CpGs/CpG islands disclosed in Table II of the specification for the ZAP70, GP1BB, hTERT, EPHX3, KIF1A, LRRTM1, FLI1, ITGA4, LINC00599, NTM, PARP15, miR193, and miR296 genes; and (iv) measuring the methylation level of each of the CpGs in the amplicons from the above 13 genes, wherein hypermethylation in the EPHX3, KIF1A, LRRTM1, FLI1, ITGA4, LINC00599, NTM, PARP15, ZAP70, and miR193 genes and hypomethylation in the miR296, GP1BB, and hTERT genes compared to a healthy individual is indicative of OSCC/HG-SIL. 
However, the specification does not enable the following aspects of the elected invention: 
(1) diagnosis using CpGs other than the 13 CpGs disclosed on page 37 as being useful for diagnosis; and
(2) using the elected combination of genes for prognosis.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Each of the factors set forth above is discussed below.
Nature of the Invention
The instant claims are drawn to a method for diagnosis and/or obtaining a prognosis for a head and neck squamous cell carcinoma (HNSCC) based on the methylation levels of a particular group of genes. Applicant has elected the following combination of genes for examination: ZAP70, GP1BB, hTERT, EPHX3, KIF1A, LRRTM1, FLI1, ITGA4, LINC00599, NTM, PARP15, miR193, and miR296. The instant invention is classified in the unpredictable arts of biochemistry and molecular biology.
Breadth of the Claims
The elected invention is somewhat broad in scope. As noted above, the elected invention requires analyzing methylation levels of a combination of 13 genes, but the claims encompass diagnosis and/or prognosis using any of many different options for the CpG and/or CpG island in each of the elected combination of genes. See amended claim 19. As well, the diagnosis and/or prognosis method may be conducted any biological sample obtained from the patient may be analyzed. Further, the claims encompass diagnosis and/or prognosis using an observed hypermethylation or hypomethylation in any of the 13 genes in the elected combination of genes. Lastly, “HNSCC” in the claims encompasses obtaining a diagnosis or prognosis for OSCC, a precursor of OSCC, a HG-SIL, an OPML, and a cancerization field (see claim 20).
Level of Ordinary Skill in the Art
The ordinary artisan typically holds at least a master’s degree and has several years of experience. 
State of the Prior Art
As discussed above in the rejection under 35 U.S.C. 101, methods for purifying genomic DNA from a biological sample obtained from an individual, bisulfite treatment, amplification, and analysis of methylation levels were routine and conventional prior to the effective filing date of the claimed invention. Differential methylation has also been implicated in a variety of different cancers. See, e.g., Qureshi et al. (International Journal of Surgery 2010; 8: 194-198), for example, at Table 1 on page 196. 
The prior art, though, does not teach or suggest using the elected combination of genes for diagnosis or prognosis of HNSCC.
The closest prior art is that of Morandi et al. (Journal of Cranio-Maxillo-Facial Surgery 2015; 43: 1494-1500), which describes correlations between the methylation levels of a subset of the elected combination of genes and OSCC, oral potentially malignant lesions (OPML), LG-SIL, and HG-SIL (abstract, page 1495, and pages 1497-1498).
Guidance in the Specification & Working Examples
The specification provides guidance as to DNA purification, bisulfite treatment, amplification, sequencing, methylation level determination, and analysis via a Linear Discriminant Analysis and ROC analysis (see, e.g., pages 7-9, 17-21, and 26-29 of the substitute specification filed on April 6, 2020). 
The specification also contains a working example that is relevant to the claimed methods (pages 29-39 of the substitute specification filed on April 6, 2020). Here, the specification describes a method in which methylation levels of various genes were measured in and analyzed with respect to HNSCC. More specifically, oral brushing samples were first obtained from 65 normal (healthy) donors, 28 patients with OSCC, 1 patient with an OSCC with sarcomatoid feature, 6 patients with HG-SIL, and 35 samples of normal mucosa around the site of intervention for patients who had previously undergone surgery for OSCC (pages 29-30). DNA was purified and treated with bisulfite (page 30). Amplicon libraries that included the elected combination of 13 genes were then prepared via multiplex PCR with tagged primers and sequenced (pages 31-33). As can be seen in Table II on pages 25-26, these primers are designed to amplify particular CpGs in each gene. The elected combination of genes is described in the example as “set (e)” (page 37), and as can be seen on pages 37-39, this combination of genes can be used to distinguish OSCC or HG-SIL from normal samples and also from the contralateral mucosa in patients who had previously undergone surgery for OSCC.  
The guidance in the specification and working example is limited relative to the scope of the elected invention in the following ways. First, the results do not indicate that the elected combination of genes can be used for prognosis of HNSCC. Second, the results do not indicate that CpGs other than those listed in Table II and disclosed as suitable on page 37 can be used for HNSCC diagnosis.
Quantity of Experimentation & Unpredictability
A very large quantity of experimentation would be required to enable the full scope of the elected invention. In particular, the ordinary artisan would have to conduct experimentation to determine the following: (1) that the correlations observed in the example extend to prognosis; and (2) that the correlations observed in the example hold when other CpGs besides those disclosed on page 37 in the elected combination of genes are analyzed. 
This experimentation could be conducted using the methods described in the specification, but the results would not be predictable. For example, Gissi et al. (International Journal of Molecular Sciences 2020; 21: 6691) assessed the ability of the methylation levels of the 13 genes in the elected combination of genes to predict whether a particular OSCC is likely to be highly aggressive or less aggressive (abstract and page 2). The results indicate that only five CpG islands—two in the EPHX3 gene, two in the ITGA4 gene, and one in miR-193—showed prognostic significance (abstract and page 5). Therefore, it is not necessarily clear that a combination of CpGs/CpG islands useful for diagnosis will also be useful for prognosis. Similarly, Morandi et al. (Clinical Epigenetics 2017; 9: 85), which discloses essentially the same method contained in the working example of the instant application, notes the importance of the CpG locations used for diagnosis of OSCC (abstract, page 7, pages 11-12, and Table 3). This suggests that different CpGs in the elected combination of genes cannot be substituted without experimentation. As well, the results in the Morandi reference are limited in the same way as the working example in the instant application, and the reference contains nothing to suggest that extending the results to prognosis or other CpGs/CpG islands would be routine. Instead, the reference indicates that further validation of the disclosed methods is necessary (page 14). Thus, it is clear that a large quantity of unpredictable, and inventive, experimentation would be required to enable the full scope of the elected invention. 
Conclusion
In summary, the elected invention broadly encompasses using differential methylation at any of a large number of different CpGs/CpG islands in any of the elected combination of genes in any biological sample obtained from a patient to obtain an HNSCC diagnosis or prognosis. Although methods for analyzing methylation levels were routinely performed prior to the effective filing date of the invention, identifying particular genes displaying differential methylation that can be used to obtain a diagnosis or prognosis was not. The disclosure provides evidence that particular CpGs in the elected combination of genes can be used together for HNSCC diagnosis, but it does not provide evidence in support of the much broader aspects of the claims. Then, since the experimentation required is unpredictable, it is clear that the full scope of the claims is not enabled, and claims 19-29, 32, 33, and 35-38 are rejected accordingly. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-29, 32, 33, and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, step (iv) in claim 19 broadly encompasses using a single primer pair to amplify one gene, but step (v) more narrowly requires measuring the methylation level in at least two amplification products. Put another way, step (v) requires producing amplification products from at least two different genes, whereas step (iv) only requires producing one amplification product. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 20-29, 32, 33, and 35-38 are also indefinite by way of their dependency on claim 19. 
Claim 33 is also indefinite because it contains the trademark/trade name ILLUMINA. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a particular supplier of sequencing reagents and products, and, accordingly, the identification/description is indefinite.
Claim 33 is also indefinite because the requirements of “applying an error filter ranging from Q30 for at least 90% of bases for [the/an] Illumina platform and Q20 or less.” The previous version of the claim recited “applying an error filter ranging from Q30 for at least 90% of bases for [an/the] Illumina platform and Q20 or less for other platforms.” In view of the amendment, it is not clear whether an error filter ranging from “Q20 or less” is to be applied in addition to the filter ranging from Q30 when the Illumina platform is used or if the deletion of “for other platforms” was unintentional. Since the requirements of claim 33 are unclear, it is indefinite.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 depends from claim 19 and recites “wherein said genomic region [that is amplified] is selected from: a regulating region of a gene, the 5’ UTR, the 3’ UTR, and the coding regions.” In view of the amendments to claim 19, which require amplification of particular regions to assess particular CpG islands, claim 24 is broader in scope since it encompasses amplification of genomic regions not encompassed by claim 19. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
12.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gissi 2 was cited in the Non-Final Rejection mailed on February 16, 2022. Gissi 1 is cited on the PTO-892 attached to this Office action.